DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carnewal et al. (US 4,846,198 A), hereinafter Carnewal, in view of Claerhout et al. (US 10,375,884 B2), hereinafter Claerhout.
Regarding claim 1, Carnewal teaches a combine harvester (seen in Fig. 1), comprising:
left and right main frames (Fig. 1 shows main beams 52 in front-rear direction) that extend in the front-rear direction of a vehicle body, and a threshing device (7) installed between the left and right main frames,
wherein the threshing device is provided with a threshing unit (20) that performs a grain removal process, and a sorting unit (9) that is provided below the threshing unit and performs a sorting process of sorting processed articles after the grain removal process has been performed by the threshing unit,
a threshing frame (21) included in the threshing unit is mounted on and supported by the left and right main frames, and

wherein in the front portion of the vehicle body, a reaping transport unit (1) is provided that reaps planted grain culm and transports reaped grain culm to the threshing device,
wherein left and right vertically oriented frame bodies are provided on respective left and right sides in a front end portion of the threshing frame (Fig. 1 shows threshing module side walls 22).
Carnewal does not teach an end portion of the reaping transport unit supported by a bearing bracket.
Claerhout teaches wherein a base end portion of the reaping transport unit is supported by a bearing bracket (Fig. 4 shows base end of feederhouse 22 is supported by bearing bracket 111 with bearing 130 and bolted to the frame) fixed to:
(i) an upper face of a forward protruding portion that protrudes forward with respect to the left and right vertically oriented frame bodies among the left and right main frames (Fig. 2 shows bracket 111 is fixed to upper face of forward protruding portion 122), and
(ii) a front face of the vertically oriented frame bodies (Fig. 2 shows bracket 111 is fixed to front face 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a bearing bracket to support a base end of the reaping transport unit as taught by Claerhout to the combine harvester of Carnewal in order to pivotally support the reaping transport unit with a bearing and maintain the frame strength.

Regarding claim 2, Carnewal of the combination set forth above teaches wherein traveling units (12, 13) are provided on both left and right sides of the vehicle body,
an axle of the traveling units is provided at a position lower than the left and right main frames (Fig. 2 shows axle 43 lower than main beams 42),

the left and right main frames are supported by the left and right traveling units.
Regarding claim 3, Carnewal of the combination set forth above teaches a traveling unit connecting body that connects the left and right traveling units (Fig. 1 shows connecting bar including axle 43).
Regarding claim 5, Carnewal of the combination set forth above teaches wherein a driving portion (15) is provided in front of the threshing unit,
left and right vertically oriented frame bodies are provided on both left and right sides in a front end portion of the threshing frame (Fig. 1 shows threshing module side walls 22),
a driving portion frame (Fig. 1 shows operator station 14 comprising a base and extending forward) is provided in a state protruding forward in the vehicle body from the left and right vertically oriented frame bodies, and
the driving portion is mounted on and supported by the driving portion frame (seen in Fig. 1).
Regarding claim 7, Carnewal of the combination set forth above teaches wherein traveling units (12, 13) are provided on both left and right sides of the vehicle body,
a front side traveling device and a rear side traveling device are provided in the left and right traveling units (Fig. 1 shows left and right, front and rear wheels), and
a front portion of the left and right main frames is supported by the front side traveling device and a rear portion of the left and right main frames is supported by the rear side traveling device (seen in Fig. 1).
Regarding claim 8, Carnewal of the combination set forth above teaches a front side connection portion that connects a front portion of the left and right main frames, and a rear side connection portion that connects a rear portion of the left and right main frames (Fig. 1 shows front connecting bar including axle 43 and rear connecting bar including axle 44).
Regarding claim 9, Carnewal of the combination set forth above teaches wherein the front side connection portion is provided on a forward side of the sorting unit, and the rear side connection portion is provided on a rearward side of the sorting unit (Fig. 1 shows sorting unit 9 in between front and rear connection portions 43 and 44).
Regarding claim 10, Carnewal of the combination set forth above teaches wherein a front end portion of the sorting unit frame is connected to the front side connection portion (Fig. 1 shows sorting unit frame 51 extending forward to connect with connection portion 43).
Regarding claim 16, Carnewal of the combination set forth above teaches a grain tank (60) that stores grain after the grain removal process in the threshing device, and an engine (11) serving as a power source,
wherein above the threshing device, in a state where the grain tank is positioned on the front side of the vehicle body and the engine is positioned on the rear side of the vehicle body, the grain tank and the engine are provided in a state lined up in the front-rear direction (Fig. 1 shows configuration of tank and engine), and
the grain tank and the engine are supported by left and right vertically oriented support portions erected from the left and right main frames in a state where the grain tank and the engine are provided widely in the front-rear direction of the vehicle body (Fig. 5 shows the vertical portions of the threshing framework 81 support the grain tank and engine).
Regarding claim 17, Carnewal of the combination set forth above teaches a threshing upper connecting body that connects an upper portion of the left and right vertically oriented support portions (Fig. 5 shows horizontal portions connecting the vertical support portions),
wherein the threshing upper connecting body is connected to a top plate of the threshing device (Fig. 5 shows upper portion of threshing concave 83 connected to horizontal portions of framework 81).
Regarding claim 18, Carnewal of the combination set forth above teaches a grain tank support frame that supports the grain tank (Fig. 1 shows upper edges 63 of threshing module 
wherein the grain tank support frame and the engine support frame extend across the left and right vertically oriented support portions, and are respectively supported by the left and right vertically oriented support portions (seen in Fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carnewal et al. (US 4,846,198 A), hereinafter Carnewal, in view of Claerhout et al. (US 10,375,884 B2), hereinafter Claerhout, further in view of Weichel (US 4,231,431 A).
Regarding claim 4, the combination as set forth above does not teach a fuel tank mounted on a support frame on the lower portion protruding outward.
Weichel teaches a fuel tank support frame that connects both left and right side portions of a lower portion of the sorting unit frame, and protrudes outward to one side in the left-right direction of the vehicle body with respect to the main frame on one side in the left-right direction of the vehicle body among the left and right main frames (Fig. 2 shows support bars under outwardly protruding fuel tank 25 that connect to both sides of frame 6 through cross bars),
wherein a fuel tank (25) is mounted on and supported by the fuel tank support frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the fuel tank protruding outward on a support frame of Weichel’s invention to the combine harvester of Carnewal and Claerhout in order to provide easy access to the fuel tank.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carnewal et al. (US 4,846,198 A), hereinafter Carnewal, in view of Claerhout et al. (US 10,375,884 B2), hereinafter Claerhout, further in view of Matousek et al. (US 7,670,219 B2), hereinafter Matousek.
Regarding claim 11, the combination as set forth above does not teach the front side connection portion with base portions connected by upper and lower lateral frames.
Matousek teaches wherein the front side connection portion (12) is provided with base portions (Fig. 2 shows upper sheet 74) provided in a front portion of the left and right main frames, an upper lateral frame (62) configured to connect the left and right base portions, and a lower lateral frame (60) configured to connect the left and right base portions on the lower side with respect to the left and right base portions, with a lower portion of the left and right base portions being supported on the left and right front side traveling devices (Fig. 7 shows base portions supported on the front traveling devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the front side connection portion with base portions connected by lower and upper frames of Matousek to the combine harvester of Carnewal and Claerhout in order to improve stability and structure of the combine on the front side.
Regarding claim 12, Carnewal of the combination as set forth above teaches wherein the vehicle body front portion is provided with a reaping transport unit (1) that reaps planted grain culm and transports reaped grain culm to the threshing device, and
an actuator capable of raising/lowering the reaping transport unit is supported on the front side laterally oriented connecting body (Col. 4 lines 9-18 teaches hydraulic lifting cylinders to raise and lower the header).
Matousek of the combination as set forth above teaches the lower lateral frame is provided with left and right front-rear oriented connecting bodies (circled bodies in annotated Fig. 3) that are connected to both left and right side portions of a front end portion of the sorting unit frame and extend forward in a front-rear direction, a rear side laterally oriented connecting body (body marked by arrow in annotated Fig. 3) configured to connect a rear portion of the left and right front-rear oriented connecting bodies, and a front side laterally oriented connecting 

    PNG
    media_image1.png
    566
    690
    media_image1.png
    Greyscale

Annotated Fig. 3

Regarding claim 13, Matousek of the combination as set forth above teaches wherein a transmission case equipped with a transmission mechanism for driving travel is provided in a state in which the transmission case enters between the upper lateral frame and the lower lateral frame (Fig. 8 shows transmission 104 between the upper frame 62 and lower frame 60). 
Regarding claim 14, Matousek of the combination as set forth above teaches wherein axle cases (20, 22) of the left and right front side traveling devices, and left and right relay transmission cases configured to connect the transmission case with the left and right axle cases, are provided on left and right sides of the transmission case (Col. 5 lines 32-42 teaches shafts connecting the transmission to the drive units on the axle cases), and the left and right axle cases are configured to be respectively connected to the left and right base portions and are connected to the lower lateral frame (seen in Fig. 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carnewal et al. (US 4,846,198 A), hereinafter Carnewal, in view of Claerhout et al. (US 10,375,884 B2), hereinafter Claerhout, further in view of Hurlburt et al. (US 6,267,198 B2), hereinafter Hurlburt.
Regarding claim 15, the combination as set forth above does not teach a rear connecting body that supports the swingable traveling device support body.
Hurlburt teaches wherein the rear side connection portion is provided with a rear connecting body (22) that is positioned on the lower side with respect to the left and right main frames and extends across the left and right main frames, and
a traveling device support body (25) provided across the left and right rear side traveling devices is supported by the rear connecting body so as to be swingable around a front-rear axis (Fig. 4 shows pivoting).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the rear connecting body and swingable support body of Hurlburt’s invention to the combine harvester of Carnewal and Claerhout in order to provide stable steering ability to the rear wheels.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carnewal et al. (US 4,846,198 A), hereinafter Carnewal, in view of Claerhout et al. (US 10,375,884 B2), hereinafter Claerhout, further in view of Matousek et al. (US 2018/0007832 A1), hereinafter Matousek.
Regarding claim 19, the combination as set forth above does not teach an engine, radiator and exhaust treatment device positioned above the thresher.
Matousek teaches wherein an engine (38) serving as a power source, a radiator (34) for engine cooling, and an exhaust treatment device (40) that treats exhaust from the engine are provided in a state positioned above the threshing device (Fig. 7 shows components above threshing device).

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the engine, radiator, and exhaust treatment device positioned above the threshing device of Matousek’s invention to the combine harvester of Carnewal and Claerhout in order to place the components in a configuration well known in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carnewal et al. (US 4,846,198 A), hereinafter Carnewal, in view of Matousek et al. (US 7,670,219 B2), hereinafter Matousek.
Regarding claim 20, Carnewal teaches a combine harvester (seen in Fig. 1), comprising:
left and right main frames (Fig. 1 shows main beams 52 in front-rear direction) that extend in the front-rear direction of a vehicle body, and a threshing device (7) installed between the left and right main frames,
wherein the left and right main frames comprise a front side connection portion (Fig. 1 shows front connecting bar including axle 43),
wherein the threshing device is provided with a threshing unit (20) that performs a grain removal process, and a sorting unit (9) that is provided below the threshing unit and performs a sorting process of sorting processed articles after the grain removal process has been performed by the threshing unit,

a sorting unit frame (51) included in the sorting unit is suspended from and supported by the left and right main frames.
Carnewal does not teach the front side connection portion with base portions connected by upper and lower lateral frames.
Matousek teaches the front side connection portion (12) comprising:
base portions (74) provided in a front portion of the left and right main frames;
an upper lateral frame (62) configured to connect the left and right base portions; and
a lower lateral frame (60) configured to connect the left and right base portions on the lower side with respect to the left and right base portions,
wherein a transmission case is provided between the upper lateral frame and the lower lateral frame (Fig. 8 shows transmission 104 between the upper frame 62 and lower frame 60).
Matousek does not teach the lower lateral frame being located rearward of the upper lateral frame. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to move the upper lateral frame in front of the lower lateral frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the front side connection portion with base portions connected by lower and upper frames of Matousek to the combine harvester of Carnewal in order to improve stability and structure of the combine on the front side.


Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 and added the new independent claim 20. In claim 1, applicant has brought in previously-recited features from claim 6 and a new bearing bracket that connects the base end portion of the reaping transport unit to a forward protruding portion and a front face of the vertically oriented frame bodies. Applicant acknowledges that Carnewal teaches the connection of the straw elevator (corresponding to the instant reaping transport unit) to the threshing module but argues that the bearing bracket is not taught by Carnewal or any cited reference. Claerhout teaches a bearing bracket that supports an end of the reaping transport unit and is fixed to an upper face of a forward protruding portion and a front face of a vertical frame body. Applicant further argues that one of ordinary skill would not be motivated to modify Carnewal to include a bearing bracket because it would render Carnewal’s harvester inoperable for its intended purpose. However, this argument is not relevant for one of ordinary skill creating a combination of multiple inventions with an entirely different intended purpose.
	Applicant has also added independent claim 20, which is based on the limitations of claims 11-14, with the added limitation of the lower lateral frame being rearward of the upper lateral frame. Applicant argues that this is not taught by the Matousek patent or any other reference, so the claim should be allowable. Even though the Matousek patent does not teach this specific orientation of two frame pieces, achieving the claimed relationship is simply a matter of rearranging the parts, so the claim is rejected.
	The original reference is relied upon, while a new reference is brought in to read on the new limitation in claim 1. Thus, the rejection is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671